Citation Nr: 1209382	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2000, from March 2001 to July 2001, from July 2002 to February 2003, and from January 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

While the case has been on appeal, the Veteran filed additional evidence in support of his claim and in January 2010, the RO increased his disability rating for both knees to 10 percent.  As the increase did not satisfy his appeal in full, the case remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2011, the Veteran appeared before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

Following the most recent statement of the case, in August 2011, the Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Rather, at his hearing before the Board, he reported that he is currently employed and discussed that his knee pain requires him to sit 90 percent of the time at his job.  While he indicated that his knee pain affects his ability to be in a position other than sitting, at his job, he has not indicated that he is unemployable due to his disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case and it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, the Board finds a current VA examination is required.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence indicates that this may be so, an additional examination is appropriate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In this case, at the August 2011 Travel Board hearing, the Veteran reported that his pain, instability, and range of motion had worsened since the previous VA examination.  Specifically, he indicated that he has pain, popping and grinding in his knees.   He also indicated that his range of motion is worse, including when he squats, and that the motion is very painful.  Further, his representative noted that private x-rays of his knees indicated that he may have degenerative changes in his knees, which had not been found during the previous VA examination.  Indeed, a May 2011 private treatment record by Dr. L. indicates that x-ray evidence of both knees indicated mild degenerative changes with an impression of possible early degenerative joint disease.  Additionally, Dr. L. indicated range of motion from zero degrees to 130 degrees bilaterally.  These findings are worse than the range of motion findings at the November 2009 VA examination, which were from zero to 140 degrees bilaterally.  Additionally, x-ray evidence at the previous November 2009 VA examination did not indicate degenerative changes.  Finally, the Veteran testified that he began using knee braces since the last VA examination.  The May 2011 private treatment record confirms that the Veteran has tried knee braces.  In light of the above discussion, the Board finds that a contemporaneous VA medical examination is required.  See Palczewski, 21 Vet. App. at 181-82; Snuffer, 10 Vet. App. at 403.

Further, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained in light of the remand.  The Board acknowledges that records through May 2011 have been associated with the file and that the Veteran indicated at his hearing before the Board that he had only had private treatment and that those records had been submitted to VA.  However, as it has been many months since his hearing, the Board finds that another request for any relevant outstanding VA outpatient treatment records, as well as any private treatment records the Veteran wishes to request, should be attempted. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any relevant private treatment provider and complete an authorization and consent form as necessary.  In particular, request records from Dr. L. if he has treated the Veteran since the August 2011 hearing.  Any negative response should be noted.

2.  Obtain VA outpatient treatment records related to the Veteran's bilateral knees to include medical reports from the VA North Texas Healthcare system in Dallas, Texas, for the period since May 2011.  Any negative response should be noted and incorporated into the claims file.

3.  Following receipt of the records requested above, afford the Veteran a VA examination to determine the current severity of his service-connected bilateral knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the bilateral knees, in degrees.  The examiner should also state whether there is any abnormality of the knees, including evidence of ankylosis.  The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected bilateral knee disability with a full description of the effects the disability has upon his ordinary activities.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

4.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

